On a petition for a writ of error in the county court to review a judgment entered in 1959 on a plea of guilty to a charge of second degree murder, the judgment was affirmed, and the case is before us on the petitioner’s exceptions. The single justice heard testimony, was not convinced that the petitioner was inadequately represented at his arraignment and sentence, and ruled that the plea was voluntary and that the trial judge had made a sufficient inquiry whether the petitioner had “a full understanding of what the plea connotes and of its consequence.” Boykin v. Alabama, 395 U. S. 238, 243-244. The decision in the Boykin case is not retroactive. Andrews v. Commonwealth, 361 Mass. 722, 726. The single justice found that the petitioner was sentenced “in accordance . . . with standards then prevailing.” In fact the transcript shows that the prosecutor, before the petitioner pleaded guilty, represented to the court that the defendant had admitted to a witness present in court that “he shot the victim twice” and that a medical report showed that “the victim was shot twice in the chest, thereby dying almost instantly.” The petitioner now contends that the plea was involuntary, that he was not adequately represented by counsel, and that he has been prejudiced by the delay of the Commonwealth in furnishing him a transcript of the proceeding in which he pleaded guilty. The first two contentions rest primarily on testimony of the petitioner which the single justice was not bound to accept and did not. The transcript argument rests entirely on the finding of the single justice that it is a matter of conjecture what the prosecutor was referring to when he said that the trial judge had “heard” the sergeant in charge of the case. He saw no prejudice, nor do we.

Exceptions overruled.